Citation Nr: 0003070	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  93-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Restoration of service connection for "complaint of 
multiple joint pain."

2.  Entitlement to an increased (compensable) evaluation for 
complaints of multiple joint pain.   


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to October 
1957 and from November 1957 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

In an August 1995 decision, the Board denied service 
connection for diabetes mellitus and remanded the case for 
further development.

In a December 1997 decision, the Board denied service 
connection for a right hand disability including arthritis 
and residuals of old trauma, granted a compensable evaluation 
for a right foot disability to include hallux valgus, and 
remanded the case for further development.

In a January 1999 decision, the Board granted compensable 
evaluations for chondromalacia patella of the left knee and 
the right knee, denied an increased evaluation in excess of 
10 percent for low back pain, and remanded the case for 
further development regarding the service-connected complaint 
of multiple joint pain issue.  The RO, in a February 1999 
decision, removed the term "complaint of multiple joint 
pain" as a service-connected disability and issued a 
supplemental statement of the case denying service connection 
for arthritis, multiple joint pain.  The case has now been 
returned to the Board for further adjudication.


FINDINGS OF FACT

1.  By rating decision in 1974, service connection was 
established for complaints of multiple joint pain, and a 
noncompensable rating was assigned.

2.  Service connection for arthritis of the shoulders, hands, 
and fingers was previously denied.

3.  Service connection for low back pain, a right foot 
condition, and chondromalacia patella of each knee was 
previously granted.

4.  In February 1999, the RO removed "complaints of multiple 
joint pain" as a service-connected disability.

5.  Service connection for "complaints of multiple joint 
pain" is restored.

6.  Complaints of multiple joint pain are asymptomatic.


CONCLUSIONS OF LAW

1.  Service connection for "complaints of multiple joint 
pain" has been restored.  38 C.F.R. § 3.105(d) (1999).  

2.  The criteria for a compensable evaluation for complaints 
of multiple joint pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5299 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 1974, service connection for low back pain, complaint of 
multiple joint pain, claimed as arthritis of multiple joints 
and bursitis of the shoulders was granted.  Service 
connection for arthritis of multiple joints was specifically 
denied.  The rating decision may only be described as 
bizarre.  However, the RO did not sever service connection 
and subsequently, the Board separated the low back pain from 
the service-connected "complaints of multiple joint pain."  
The issue was repeatedly remanded.  The RO in the most recent 
rating decision removed the term "complaint of multiple 
joint pain" as a service-connected disability.

Once service connection has been granted, 38 C.F.R. 
§ 3.105(d) (1991) provides that it can be withdrawn, but only 
after certain procedural safeguards have been complied with 
and the Secretary overcomes a high burden of proof ...   In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

The decision of the Board restores "complaint of multiple 
joint pain" as a service-connected disability.  We again 
note that the initial grant of service connection and the 
classification of the disability boggles the mind.  However, 
the RO never severed service connection and merely removing 
the term form the rating decision does not comply with any 
regulation.  It is clear that the initial grant of service 
connection was broader that the grant of service connection 
for low back pain.  Accordingly, the issue of service 
connection for multiple joint pain is restored.

In regard to the service-connected disability, it is most 
likely that the complaints of multiple joint pain included 
the low back, knees, shoulders, wrists, hands, and fingers.  
Service connection for disabilities of the shoulders, wrists, 
and hands has been specifically denied on several occasions.  
Entitlement to increased evaluations for low back, right 
foot, right knee and left knee have been previously 
adjudicated.

VA examinations of record, including the February 1999 VA 
examination, show that the veteran complained of pain in all 
joints, particularly in the back, feet, knees, shoulders, 
hands, and wrists.  The examiner's findings and diagnoses 
related to degenerative joint disease in the shoulders, 
hands, and wrists.  There were no findings or diagnoses of 
multiple joint pain complaints.  

Under 38 C.F.R. § 4.14, (1999), an increased rating may be 
authorized only to the extent that any current impairment is 
shown to be the result of a service-connected disability.  38 
C.F.R. § 4.14 (1999).  In this case, low back pain, right 
foot, right knee and left knee disorders have been separately 
rated.  In regard to other joints, the competent evidence of 
record establishes that the manifestations are due to 
multiple joint arthritis.  Service connection was previously 
denied and the decision is final.  Accordingly, there are no 
specific disabilities associated with "complaints of 
multiple joint pain."  We again note that manifestations 
attributable to disorders for which service connection has 
previously been denied may not be considered in the 
evaluation of the disability.  The Board notes that DeLuca v. 
Brown, 8 Vet. App. 202 (1995), pertaining to consideration of 
findings of pain, weakened movement, excess fatigability, or 
incoordination to determine the level of associated 
functional loss does not apply in this instance because the 
veteran's impairment is due to intercurrent cause.  Thus, the 
preponderance of the evidence is against an increased 
(compensable) evaluation for complaints of multiple joint 
pain. 


ORDER

Service connection for complaints of multiple joint pain is 
restored.  An increased (compensable) evaluation for 
complaints of multiple joint pain is denied.


REMAND

In April 1999, the RO issued a supplemental statement of the 
case addressing service connection for arthritis.  We 
identify the following errors.  

1.  The cover letter of the SSOC is invalid and was replaced 
years ago.

2.  The document does not identify the rating decision on 
appeal or identify when notification was sent of the rating 
decision.

3.  The document does not identify the notice of disagreement 
that would generate a statement of the case or a supplemental 
statement of the case.

4.  The document does not address finality.  The rating 
decision of 1974 denied service connection for arthritis of 
multiple joints.  The Board of Veterans' Appeals denied 
service connection for arthritis and bursitis in 1976.

5.  The RO implied that the issue of service connection had 
been remanded by the Board.  The Board remanded the issue of 
entitlement to an increased evaluation for an already 
service-connected disability.

This case is remanded for the following;

The RO must prepare a document that 
addresses whether there is a proper 
notice of disagreement in regard to the 
issue of entitlement to service 
connection for arthritis; identify the 
rating decision on appeal (if there is 
one); identify the date of notification 
of the rating decision (if there is one); 
and reflect that there is a prior final 
denial.  If there is an issue on appeal, 
the RO must issue a Statement of the 
Case.  The RO is reminded that the cover 
letter to the SSOC is invalid.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

